          Case 1:21-cv-00457-RDM Document 5 Filed 05/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  SONNY HARRIS,

                         Plaintiff,

                  v.                               Civil Action No.: 21-0457 (RDM)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                         Defendants.


                                      JOINT MOTION TO STAY

       The Parties respectfully request that the Court stay all proceedings and deadlines in this

case until June 30, 2021. In this case, Plaintiff challenges the Defendants’ processing of an

immediate relative visa application, which was filed by Plaintiff’s mother. See Compl. at 1. In

March 2021, the U.S. Embassy in Islamabad requested additional information and documentation

from Plaintiff’s mother.     In particular, Plaintiff’s mother needed to complete a medical

examination. Plaintiff reports that the medical examination is now complete and that the medical

report is scheduled to be delivered to the Embassy on or around June 3, 2021.

       To allow the administrative process to continue, which may narrow or eliminate the issues

requiring further proceedings in this case, the Parties respectfully request that the Court stay all

proceedings and deadlines in this case until June 30, 2021. A proposed order accompanies this

Motion.
        Case 1:21-cv-00457-RDM Document 5 Filed 05/06/21 Page 2 of 3




May 6, 2021                        Respectfully submitted,

                                   CHANNING D. PHILLIPS
                                   D.C. Bar #415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                             By:   /s/ Brian J. Field
                                   BRIAN J. FIELD
                                   D.C. Bar #985577
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2551
                                   E-mail: Brian.Field@usdoj.gov

                                   Attorneys for Defendants



                                   /s/ James O. Hacking, III
                                   James O. Hacking, III
                                   MO Bar #46728
                                   10900 Manchester Road, #203
                                   St. Louis, MO 63122
                                   P: (314) 961-8200
                                   jim@hackingimmigrationlaw.com

                                   Attorney for Plaintiff




                                      2
          Case 1:21-cv-00457-RDM Document 5 Filed 05/06/21 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  SONNY HARRIS,

                           Plaintiff,

                  v.                              Civil Action No.: 21-0457 (RDM)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                           Defendants.


                                        [PROPOSED] ORDER

       Upon consideration of the Joint Motion to Stay, and the entire record herein, it is hereby:

       ORDERED that the Joint Motion is GRANTED; and it is

       FURTHER ORDERED that all proceedings and deadlines in this matter are stayed until

June 30, 2021; and it is

       FURTHER ORDERED that the Parties shall file a joint status report by June 30, 2021,

proposing a schedule for further proceedings.




Date                                                 United States District Judge
